PER CURIAM.
We sua sponte consolidate these cases for disposition, as both involve appeals of orders dismissing petitions for writ of ha-beas corpus in which petitioner asserted that he was being held in the custody of the Department of Corrections beyond the lawful expiration of his sentence. Brown has now been released from the custody of the Department of Corrections and his conditional release supervision has been terminated. As such, any claim for habeas corpus relief on the grounds asserted by petitioner has been rendered moot. We therefore conclude that these appeals have likewise been rendered moot, and DISMISS them on that basis.
WOLF, VAN NORTWICK, and MARSTILLER, JJ., concur.